Citation Nr: 1627499	
Decision Date: 07/11/16    Archive Date: 07/22/16

DOCKET NO.  11-34 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for additional left eye disability, to include left eye blindness, as a result of two VA surgical treatments in April 2010. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Kreitlow



INTRODUCTION

The Veteran had active military service from January 1967 to December 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

In his December 2011 substantive appeal, the Veteran requested a Board Videoconference hearing, and he was scheduled multiple times for a hearing.  However, in an April 2013 letter, his representative withdrew the Veteran's hearing request.  Consequently, the Board finds that due process has been satisfied to afford the Veteran an opportunity for a hearing on his appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's appeal was previously before the Board in October 2014 at which time the Board denied his claim.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court).  In a February 2016 memorandum decision, the Court vacated the Board's October 2014 decision and remanded the Veteran's appeal.  The Veteran's appeal is now before the Board for it to consider what further action is needed to comply with the Court's remand.

A recap of the basic facts of this case will be helpful in understanding the Court's remand and the Board's actions at this time.  On April 15, 2010, the Veteran underwent "phacoemulsification, cataract extraction, intraocular lens implantation, left eye," or, in other words, extraction of a cataract in the left eye.  See April 15, 2010 Operation Report.  During the operation, complications arose identified as "posterior capsular rupture with anterior vitrectomy performed."  The Operation Report clearly indicates that a piece of the lens fell beyond reach, was not able to be retrieved and was left in the eye.  

Subsequent treatment notes indicate the Veteran had problems with his left eye due to the retained lens fragment.  Consequently, he underwent a second surgery on April 22, 2010, a vitrectomy and lensectomy of the left eye, to remove the retained lens fragment.  According to the Operation Report, "the lens pieces were removed completely without complication."  Post-operatively, the Veteran appeared to be doing well except for some residual corneal swelling.  He was told to continue on his medications.  See May 10, 2010 Ophthalmology Note.  The Veteran was not seen again until July 12, 2010, when he came in complaining of dramatically decreased vision in the left eye over the past two weeks, and he was found to have retinal detachment.  He was advised that he needed surgical correction, but he wanted a second opinion.  Surgery was scheduled at VA for July 19, 2010; however, the Veteran was seen by a private physician who performed surgery on July 20th for the retinal detachment of the left eye.  

The available records show the Veteran continued treatment with this private physician rather than at VA.  The private physician subsequently performed multiple procedures on the Veteran's left eye through May 2011 in an attempt to reattach the retina, but they were unsuccessful.  In June 2011, this private physician submitted a letter to VA indicating that he initially saw the Veteran on referral from his VA eye surgeon for consultation with a diagnosis of retinal detachment subsequent to complications from cataract surgery.  He stated that the diagnosis and treatment plan recommended by the VA eye surgeon was corroborated and the Veteran was so advised but, after re-evaluation of the complex nature of the vitreo-retinal problem, the VA eye surgeon and the Veteran requested this private physician perform further treatment.  The private physician concluded that, as initially predicted, the clinical course has been most difficult and the prognosis remains guarded, not only for vision, but for the eye.  

In September 2011, the RO obtained a medical opinion as follows:

[The Veteran] had cataract surgery performed at the West Haven Veterans Hospital on April 15, 2010, which was complicated by a posterior capsular tear and retained lens fragments in the vitreous.  A subsequent pars plana vitrectomy and pars plana lensectomy was required to remove the lens fragments on April 22, 2010.

Approximately 2 weeks after this procedure, the patient developed a macula off retinal detachment with superior temporal tear of the retina.  The patient had a second opinion and subsequent multiple surgeries with Dr. Alexander Godio of Hartford Hospital to repair the retinal detachment but developed peripheral vascular retinopathy and pre-pthisis with complete loss of vision of the left eye despite these attempts.

In summary, the patient developed complications both during his cataract surgery including posterior capsular tear and dropped lens material and during his pars plana vitrectomy and lensectomy (subsequent retinal tear and retinal detachment).  Both are quite unfortunate complications, but certainly known complications of cataract surgery and pars plana vitrectomy/lensectomy.  In fact, Dr. Crumb specifically mentions both these possibilities in her informed consent, which is documented in the patient record.

In conclusion, I do not believe there were deviations from the standard of medical care regarding [the Veteran's] care at the West Haven Veterans Hospital.

In its remand, the Court gave specific instructions to the Board on actions it is supposed to take in deciding the Veteran's appeal.  First the Court stated that the Board should specifically decide whether the argument between the Veteran's surgeons at the April 15, 2010 surgery caused them to injure him.  To the extent that it is unclear whether the surgeons' argument caused them to injure him, the Board should apply the benefit of the doubt doctrine and decide that it did.  See 38 U.S.C. § 5107(b) ("Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.").  If so, the Court instructed the Board to decide whether the fact that the surgeons' argument caused them to injure the Veteran indicates that they acted carelessly or negligently or committed an error in judgment. 

The Court also instructed that the Board should decide whether a surgeon becoming distracted by an argument and causing an injury of the kind the Veteran suffered is an act not reasonably foreseeable.  To do so, the Board must consider whether an objective reasonable health care provider would conclude that a care provider argument that results in additional injury is "an ordinary risk of treatment that would be disclosed in connection with informed consent procedures.   Schertz v. Shinseki, 26 Vet. App. 362, 368 (2013).  That analysis will include the informed consent analysis, to include a discussion of whether the Secretary should obtain the appellant's signed informed consent form for both of his VA surgeries before it decides this appeal.  If it decides that he need not do so, it should specifically compare § 17.32(c) to the informed consent evidence before it and explain why that evidence convincingly demonstrates that the Veteran's surgeons properly executed informed consent procedures.

Finally, the Court stated that the Board conceded that the surgeon who conducted the April 22, 2010 surgery "left pieces of lens in the eye [on April 22, 2010,] and caused the retinal detachment."  (Citing to the record before the Court.)  The Court stated that the Board did not recognize that the surgeon seemed to be unaware that he had done so.  On remand, the Court instructed that the Board should specifically discuss whether this surgeon's failure to recognize that he had not extracted all of the lens fragments during the April 22, 2010 surgery and correct his oversight constitutes "carelessness, negligence, lack of proper skill, or similar instance of fault" or an act not reasonably foreseeable.

Specifically, the Board finds that remand is necessary to obtain the signed Informed Consent form for the April 15, 2010 surgery (i.e., "Phacoemulsification, cataract extraction, intraocular lens implantation, left eye.").  The Board notes that, in November 2015, the Veteran submitted additional medical evidence to the RO that includes the actual signed Informed Consent form for the April 22, 2010 surgery (i.e., "Vitrectomy and lensectomy of the left eye"), so that one is now of record.  However, the Informed Consent form submitted for the April 15, 2010 surgery was the computerized form that was already of record as part of the VA treatment records.  But this is not the form that the Board needs.  The Board needs the consent form with the Veteran's actual signature on it.

The Board notes that the computerized Informed Consent form states, "2. Informed consent was obtained at 8:49 AM on April 15, 2010.  The full consent document can be accessed through Vista Imaging."  Consequently, clearly there is a digital record of this form and it should easily be accessible.  It just needs to be obtained and associated with the Veteran's claims file.

Furthermore, the Court seems to have construed the Board's prior decision in such a manner that it found the Board conceded that the surgeon who performed the second surgery on April 22, 2010 failed to extract all of the lens fragments and that such action caused the retinal detachment.  After reviewing that decision, however, the Board does not find any language in the decision to lead to such an interpretation.  The Board acknowledges that it did not dispute that the surgeries in April 2010 caused additional disability to the left eye in the form of retinal detachment that led to left eye blindness.  However, as to the Veteran's allegation that the second surgery failed to remove all of the lens fragments thereby causing the retinal detachment, the Board merely found the Veteran competent to report what his private physician stated and found his statement credible.  It did not concede that the April 22nd surgeon left retained lens fragments in the eye or that such action caused the retinal detachment, especially since the medical evidence currently of record does not support such propositions.  

However, the Veteran has made the allegation and the Board finds that additional assistance is necessary to help him develop this theory of entitlement.  As for the Veteran's statement as to his private physician's opinion as to the cause of his retinal detachment of the left eye, he is hereby advised that such a statement is not a medical opinion for the purposes of establishing causation as it is second hand, but rather he needs to submit an actual medical opinion from his physician.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (The connection between what a physician said and the layman's account of what the physician purportedly said, filtered as it was through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute competent medical evidence in support of a claim for service connection.).  

Furthermore, the Board notes that the current medical evidence of record does not establish that there were retained lens fragments in the left eye after the April 22, 2010 surgery.  Notably, none of the Veteran's private physician's treatment notes, and significantly none of his Operation Reports, show that he observed retained lens fragments in the left eye.  Furthermore, in none of these records does this physician  set forth his opinion that the detachment of the retina was caused by retained lens fragments that remained in the eye after the April 22, 2010 surgery, versus the lens fragment that was left in the eye after the April 15, 2010 surgery and removed during the April 22, 2010 surgery.  However, the Board notes that it does not appear that all of this physician's treatment records have been obtained as the Veteran submitted the records and they contained only two treatment notes (from July 2010 and May 2011) and five Operation Reports (from July 2010, August 2010, December 2010, March 2011 and May 2011).  However, from the Veteran's statements he has provided in support of his claim, he clearly saw this private physician quite frequently and underwent about twice as many procedures.  Finally, the June 2011 statement from this private physician clearly indicated that treatment was ongoing.  Thus, it is apparent that there are private treatment records that are not of record that may be relevant to the Veteran's claim.

Thus, on remand, the Veteran should be advised that, in order to establish his 1151 claim based upon his allegation that his left eye retinal detachment and subsequent blindness was caused by the April 22, 2010 surgeon's failure to remove all lens fragments from his left eye, he needs to submit competent and credible medical evidence, including his private physician's treatment records (or a release form for VA to obtain them) and a medical opinion from his private physician establishing that he has an additional disability of the left eye (i.e., retinal detachment causing blindness) caused by retained lens fragments in the left eye that the April 22, 2010 surgeon failed to remove.  

The Board notes that, even if the Veteran establishes that his retinal detachment, and therefore blindness, in the left eye was caused by retained lens fragments that the April 22, 2010 surgeon failed to remove, in order to prevail on his 1151 claim, the evidence still has to demonstrate by competent and credible evidence (most likely medical evidence) that the April 22, 2010 surgeon's failure to recognize that he had not extracted all of the lens fragments during the surgery and correct his oversight constitutes "carelessness, negligence, lack of proper skill, or similar instance of fault" or an act not reasonably foreseeable.  

The Board is aware that it needs to obtain medical opinions relating to this question and the other actions the Court has instructed the Board to take, especially since the Court found the September 2011 medical opinion inadequate for adjudicating the Veteran's claim.  However, it does not believe that requesting a medical opinion at this time is appropriate.  Rather, once the development sought on remand has been accomplished and the Veteran's appeal returned to the Board, it will request an expert medical opinion, given the complexities of this case, at that time.  See 38 C.F.R. § 20.901.  The Board feels that such action will ensure a fair and impartial medical opinion is obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's claims file the actual signed Informed Consent form for the April 15, 2010 surgery (phacoemulsification, cataract extraction, intraocular lens implantation, left eye) that should be accessible through Vista Imaging.  If this form is not available, then the VA Medical Center should perform a search for the physical copy of the form if it has not already been destroyed.  If the physical copy has already been destroyed or after a reasonable search it cannot be found, the West Haven VA Medical Center should provide an explanation as to why the Veteran's signed Informed Consent form.  

2.  Send the Veteran a letter advising him that additional information and evidence is needed regarding his statement  in his December 2010 correspondence that his private physician told him that the reason for his continuing retinal detachment was because the surgeon who performed the second surgery on April 22, 2010 (to remove the pieces of lens that fell out of reach and were left in the eye on the first operation) failed to get all of the pieces of lens out and some of them were left behind to grown and agitate.  Advise the Veteran that the following types of information and/or evidence would be helpful in establishing his claim:

a.  A complete copy of his private physician's treatment records is needed and he should either submit those records to VA himself or provide VA with a completed release form so that VA can obtain them for him.  

b.  A medical statement directly from his private physician regarding the likely cause of his left eye disability.  In the statement, the private physician should set forth his medical findings, his opinion as to causation (medical etiology) and the basis for his medical opinion (i.e., the evidence relied upon, e.g., treatment records, medical treatise, etc.).  For VA benefits purposes, a favorable medical opinion is one that indicates that there is at least a 50 percent probability of a relationship between the eye disability and the claimed cause.

3.  Thereafter, the Veteran's claim should be readjudicated.  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order.  
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




